 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                   Page 1 of 8 PageID 143


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


TELLABS BROADBAND LLC,

               Plaintiff,                                   Civil Action No. 3:17-cv-3431-G

       v.

ACUATIVE CORPORATION,                                       JURY TRIAL REQUESTED

               Defendant.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT

       Plaintiff Tellabs Broadband LLC (“Tellabs”) files this amended Complaint for copyright

infringement under 17 U.S.C. § 501 against Acuative Corporation (“Acuative”), and alleges as

follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement. Acuative has infringed Tellabs’

copyrighted software by making unauthorized copies as set forth below.

                                             PARTIES

       2.      Plaintiff Tellabs is a limited liability company organized and existing under the

laws of the State of Delaware, and maintains its principal place of business at 18583 Dallas

Parkway, Suite 200, Dallas, TX 75287.

       3.      On information and belief, Acuative is a corporation organized and existing under

the laws of the State of New Jersey, and maintains its principal place of business at 30 Two Bridges

Road, Suite 240, Fairfield, NJ 07004 USA. Acuative also maintains a Research and Development

facility at 2830 Market Loop Suite 104, Southlake, TX 76092 and may be served with process

through its registered agent at that location.


                                                 1
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                    Page 2 of 8 PageID 144


                                 JURISDICTION AND VENUE

       4.      Tellabs’ cause of action arises under the Federal Copyright Act, 17 U.S.C. §§ 101

et seq. (the “Copyright Act”). Accordingly, this Court has exclusive subject matter jurisdiction

over this case under 28 U.S.C. §§ 1331 and 1338.

       5.      This Court has personal jurisdiction over Acuative. Acuative has continuous and

systematic business contacts with the State of Texas. Acuative conducts its business in the State

of Texas and within this district including at its Research and Development facility at 2830 Market

Loop, Suite 104, Southlake, TX 76092. Additionally, on information and belief, shipments related

to Acuative’s copyright infringement have been directed through Acuative’s facility at 2830

Market Loop, Suite 104, Southlake, TX 76092. Jurisdiction over Acuative is also proper inasmuch

as Acuative has voluntarily submitted itself to the jurisdiction of the courts by registering with the

Texas Secretary of State’s Office to do business in the State of Texas and by appointing a registered

agent at 2830 Market Loop, Suite 104, Southlake, TX 76092.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(a) because

Acuative and its agents reside and may be found in this district.

                                  FACTUAL BACKGROUND

       A.      Tellabs’ Products and Services

       7.      Tellabs is a supplier of technology that transforms the way the world

communicates. Tellabs develops and provides broadband digital loop carrier access network

equipment that its Telco customers continue to deploy to operate and manage their networks, such

as Tellabs’ 1100 Multiservice Access Platform (MSAP) products. Tellabs’ MSAP products

include Tellabs’ Element Management System product family. The Element Management System

products include hardware and software that are used to provision and administer other Tellabs

network equipment. Tellabs’ Element Management System software includes, among other


                                                  2
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                   Page 3 of 8 PageID 145


things, software referred to as Supervisory System, MarcView, and NarrowbandManager.

       8.      Like many companies that develop software, Tellabs does not sell its customers the

ownership rights to its software. Instead, Tellabs’ customers obtain licenses that grant them

limited rights to use specific Tellabs software, with Tellabs retaining all copyright and other

intellectual property rights in these works. Tellabs’ software is licensed to its customers for whom

the product was manufactured and cannot be copied, transferred, sold or manipulated other than

the limited uses permitted in the license to the customer.

       9.      Tellabs also provides repair and support services for its products, including its

Element Management System product family. Tellabs also sells refurbished Tellabs equipment,

including for its Element Management System product family.

       B.      Acuative’s Infringing Activities

       10.     On information and belief, Acuative competes with Tellabs for the sale of

refurbished network equipment and support services for Tellabs equipment to Tellabs’ customers.

Tellabs learned that Acuative has made copies of Tellabs software, including Tellabs’

NarrowbandManager software and Supervisory System software, and installed it on new hard

drives in refurbished equipment that Acuative provides to Tellabs’ customers. Acuative has

provided such refurbished Tellabs equipment to at least two of Tellabs’ customers. On information

and belief, shipments related to the refurbished Tellabs equipment have been directed through

Acuative’s facility at 2830 Market Loop, Suite 104, Southlake, TX 76092.

       11.     Acuative does not have any license from Tellabs or authorization to copy or

otherwise transfer Tellabs’ software. Tellabs’ licenses with the two known customers to which

Acuative has provided refurbished products do not permit Acuative to copy Tellabs software.

       12.     Tellabs contacted Acuative’s Chief Financial Officer, Patrick Danna, regarding

Acuative’s unauthorized copying of Tellabs’ software on February 13, 2017. During a phone call


                                                 3
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                 Page 4 of 8 PageID 146


on February 15, 2017, Mr. Danna confirmed that Acuative was copying Tellabs’

NarrowbandManager Software from original Tellabs equipment to new hard drives in refurbished

equipment. After Tellabs’ further emails to Mr. Danna went unanswered, Tellabs sent a formal

letter to Acuative’s Chief Executive Officer, Vincent Sciarra, on March 7, 2017 requesting that

Acuative cease and desist its unauthorized copying of Tellabs software.

       13.     Mr. Danna responded to Tellabs’ emails on March 8, 2017 asserting that “Acuative

does not sell, resell, make copies, transfer ownerships or manipulate Tellabs software.” (Emphasis

added). Mr. Sciarra later responded to Tellabs’ formal letter on March 14, 2017, purportedly

confirming Mr. Dana’s March 8 email response but notably omitting Mr. Danna’s assertion that

Acuative did not “make copies.” Instead, Mr. Sciarra acknowledged that Acuative replaces parts

in Tellabs equipment and “has been reloading the customer’s fully licensed Tellabs’ software

without any modifications” “as a convenience to our clients.” Mr. Sciarra further asserted that

“Acuative has stopped loading the software.” Mr. Sciarra’s only defense for Acuative’s copying

of Tellabs’ software was Acuative’s customer’s belief that an affirmative defense under the

Copyright Act permitted Acuative’s copying. The cited statute is inapplicable to the copying that

Acuative has admitted.

       14.     Tellabs subsequently sought a meeting with Mr. Sciarra in an attempt to resolve the

issues between Tellabs and Acuative. On October 12, 2017, Tellabs’ Chief Financial Officer

David Brown and Vice President/General Manager Rich Schroder met with Acuative’s Mr. Sciarra

in Tellabs’ offices in Dallas. Mr. Sciarra acknowledged Acuative had been copying Tellabs

software onto equipment for two of Tellabs’ customers, but Mr. Sciarra reiterated that Acuative

stopped copying the software following Tellabs’ inquiries. Mr. Sciarra explained that Acuative

employees work on the refurbished equipment during their downtime in at least two Acuative




                                                4
    Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                  Page 5 of 8 PageID 147


facilities, including the location in Southlake, TX.

          15.     At the October 12, 2017 meeting, Mr. Sciarra agreed to provide data on the number

of units Acuative had refurbished for Tellabs’ customers, delineating between those that occurred

before and after Acuative contends it stopped copying Tellabs’ software. Tellabs followed up with

Mr. Sciarra several times requesting the data. Neither Mr. Sciarra nor anyone else from Acuative

has responded as of the filing of this Complaint.

                            COUNT I: COPYRIGHT INFRINGEMENT

          16.     Tellabs incorporates by reference the preceding paragraphs as though fully set forth

herein.

          17.     Tellabs owns a valid and enforceable copyright in its Element Management System

software,       including   the    NarrowbandManager       software.      Tellabs     has   registered

NarrowbandManager v.3.2.2, with the United States Register of Copyrights, Registration No. TXu

2-054-319. 1

          18.     Tellabs also owns a valid and enforceable copyright in its Supervisory System

software. Tellabs has registered Supervisory System 6.0.1, with the United States Register of

Copyrights, Registration No. Txu 2-103-032.

          19.     Without authorization, Acuative has copied Tellabs copyrighted software,

including the NarrowbandManager software and Supervisory System software. As set forth above,

Acuative        has   admitted    to   copying   Tellabs   software,   specifically   including   the

NarrowbandManager software.

          20.     Tellabs is entitled to damages under 17 U.S.C. § 504(b) in an amount to be proven



1
  Tellabs reserves the right to amend its Complaint in the event that it obtains additional copyright
registrations for software copied by Acuative.


                                                   5
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                   Page 6 of 8 PageID 148


at trial, including Tellabs’ actual damages as a result of Acuative’s infringement and any profits

of Acuative that are attributable to the infringement and are not taken into account in computing

the actual damages.

       21.     Tellabs is also entitled to injunctive relief pursuant to 17 U.S.C. § 502 and to an

order impounding or destroying any and all infringing materials pursuant to 17 U.S.C. § 503.

Acuative’s infringement of Tellabs’ exclusive rights have caused Tellabs irreparable injury.

Tellabs’ remedies at law are not adequate to compensate it for these injuries.

                                DEMAND FOR JURY TRIAL

       22.     Tellabs hereby demands a trial by jury for all claims so triable.




                                                 6
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                   Page 7 of 8 PageID 149


                                    PRAYER FOR RELIEF

       WHEREFORE, Tellabs respectfully requests that this Court enter judgment in its favor as

follows:

       A.     that Acuative has infringed Tellabs’ rights in its registered copyrights, in violation

              of 17 U.S.C. § 501;

       B.     awarding Tellabs’ actual damages as a result of Acuative’s infringement and any

              profits of Acuative that are attributable to the infringement and are not taken into

              account in computing the actual damages under 17 U.S.C. § 504(b), including

              supplemental damages for any continuing post-verdict infringement up until entry

              of the final judgment;

       C.     for a permanent injunction restraining Acuative, its officers, agents, servants,

              employees, and attorneys, and those in active concert or participation with any of

              them, from copying or making any other infringing use or infringing distribution

              of Tellabs copyrighted software;

       D.     awarding Tellabs pre-judgment and post-judgment interest to the full extent

              allowed under the law;

       E.     awarding Tellabs its full costs, including under 17 U.S.C. § 505; and

       F.     awarding such other relief as the Court may deem appropriate and just under the

              circumstances.




                                                 7
 Case 3:17-cv-03431-G-BT Document 23 Filed 10/03/18                 Page 8 of 8 PageID 150


Dated: October 3, 2018                              Respectfully submitted,

                                                    /s/David T. DeZern
                                                    David T. DeZern
                                                    Texas Bar No. 24059677
                                                    ddezern@grayreed.com
                                                    David M. Lisch
                                                    Texas Bar No. 24077179
                                                    dlisch@grayreed.com
                                                    GRAY REED & MCGRAW, LLP
                                                    1601 Elm Street, Suite 4600
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 954-4135
                                                    Facsimile: (469) 320-6901

                                                    ATTORNEYS FOR PLAINTIFF
                                                    TELLABS BROADBAND, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served on all counsel of record via the Court’s CM/ECF system on October 3, 2018.

                                            /s/ David T. DeZern




                                               8
